PER CURIAM.
Although discovery had not been completed, the trial judge granted summary judgment to the defendant HMO in this action for allegedly covered medical expenses and bad faith refusal to pay them. Upon the appellee’s concession, and our agreement that the summary judgment was prematurely entered, see Crespo v. Florida Entertainment Direct Support Organization, Inc., 674 So.2d 154 (Fla. 3d DCA 1996); Del Prado v. Robert K. Estes, P.A., 532 So.2d 1101 (Fla. 3d DCA 1988); Cullen v. Big Daddy’s Lounges, Inc., 364 So.2d 839 (Fla. 3d DCA 1978), it is reversed for further proceedings.